Citation Nr: 0205741	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  95-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently assigned a 50 percent evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and an acquaintance


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from January 1971 to 
December 1972.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
rating decision by the Newark, New Jersey, Regional Office 
(RO), which confirmed a 50 percent rating for paranoid 
schizophrenia.  An April 1995 RO hearing was held.  In 
response to the RO's October 1999 hearing clarification 
letter, later that month, appellant submitted a written 
withdrawal of an earlier request for a "Travel Board" 
hearing.  See 38 C.F.R. § 20.704(e) (2001).  

With regard to another procedural matter involving the issue 
of entitlement to an evaluation in excess of 50 percent for 
paranoid schizophrenia, the VA amended its regulations for 
rating mental disorders, effective November 7, 1996.  See 38 
C.F.R. §§ 4.125-130 (1996-2001).  


FINDINGS OF FACT

1.  Appellant's service-connected psychiatric disability, for 
the period prior to November 7, 1996, was manifested 
primarily by anxiety and irritability.  He was correctly 
oriented and denied hallucinations.  He was employed as a 
long-standing postal employee and maintained a marital 
relationship.  During the period in question, his psychiatric 
disability resulted in no more than considerable social and 
industrial inadaptability.  

2.  Appellant's service-connected psychiatric disability, for 
the period on and subsequent to November 7, 1996, is 
manifested primarily by complaints of anxiety, depression, 
irritability, and temper problems.  Although he remains 
employed as a postal employee, he remains isolated at work 
and occasionally displays impaired impulse control.  He 
maintains a marital relationship.  He is correctly oriented 
and denied hallucinations.  Cognitive functions are 
essentially intact, except for somewhat impaired memory and 
impulse control.

3.  It is at least as likely as not that appellant's service-
connected psychiatric disability, for the period on and 
subsequent to November 7, 1996, results in occupational and 
social impairment more nearly reflective of a severe, not 
totally disabling, degree.  His psychiatric disability does 
not result in total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 50 
percent for appellant's paranoid schizophrenia, for the 
period prior to November 7, 1996, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9203 (effective prior to November 7, 1996).

2.  The criteria for an increased evaluation of 70 percent, 
but no more, for appellant's paranoid schizophrenia, for the 
period on and subsequent to November 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9203 (effective on and subsequent to November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim was obviously not final 
on November 9, 2000, it appears that Section 3 of the 
Veterans Claims Assistance Act of 2000, dealing with notice 
and duty to assist requirements, may not be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed and no 
useful purpose would be served by remanding said disability 
rating appellate issue with directions to provide further 
assistance to appellant, particularly in light of the partial 
allowance of the appellate issue by the Board's decision 
herein.  A comprehensive medical history and detailed 
findings with respect to the service-connected psychiatric 
disability issue on appeal over the years are documented in 
the medical evidence.  There are a number of VA clinical 
records dated during the relevant period in the 1990's prior 
to November 7, 1996 (the date VA amended its regulations for 
rating mental disorders).  Additionally, during the relevant 
period after November 7, 1996, VA psychiatric examinations 
were conducted in 1997, 1998, 1999, and June 2001.  Said 
clinical records and examinations are sufficiently detailed 
and comprehensive regarding the nature and current severity 
of the service-connected disability at issue, provide a clear 
picture of all relevant symptoms and findings, and included 
assignment of scores on the Global Assessment of Functioning 
Scale (GAF Scale), which deals with the degree to which an 
individual functions socially and industrially.  Relevant VA 
psychiatric treatment records have also been associated with 
the claims folder.  There is no indication that other 
relevant medical records exist that would indicate a greater 
degree of severity of said disability in issue than that 
shown on said VA examinations and treatment reports.  In 
addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  Additionally, a December 2001 Supplemental 
Statement of the Case included information advising appellant 
of the Veterans Claims Assistance Act of 2000 and its 
application.  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied with respect to the issue on 
appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected disability 
on appeal in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

With regard to another procedural matter involving the issue 
of entitlement to an evaluation in excess of 50 percent for 
paranoid schizophrenia, as noted, the VA amended its 
regulations for rating mental disorders, effective November 
7, 1996.  See 38 C.F.R. §§ 4.125-130 (1996-2001).  Section 
4.132 has been redesignated as § 4.130.  Since the rating 
decision appealed from was rendered in December 1994, the old 
and amended versions of the mental disorders regulations 
appear applicable in the instant case for appropriate time 
periods.

In pertinent part, the VA's Schedule for Rating Disabilities, 
effective on and subsequent to February 3, 1988 and prior to 
November 7, 1996 amendment, provided a general rating formula 
for psychotic disorders, including paranoid schizophrenia 
(Diagnostic Code 9203), based upon the degree of incapacity 
or impairment.   "Considerable" social and industrial 
impairment warranted a 50 percent evaluation; and "severe" 
warranted a 70 percent evaluation.  A 100 percent evaluation 
required active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "considerable" was declared as meaning "rather large 
in extent or degree."

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including paranoid schizophrenia.  A 100 
percent evaluation requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130 (effective November 7, 1996).

Appellant's service medical records reported that he had 
emotional stress and anxiety.  VA clinical records reveal 
that in 1973, shortly after service, his complaints included 
anxiety; and borderline paranoid schizophrenic reaction and 
anxiety neurosis were diagnosed.  He reportedly was 
unemployed.  On July 1974 VA hospitalization, latent 
schizophrenia was diagnosed.  An October 1975 rating decision 
granted presumptive service connection and assigned a 10 
percent evaluation for schizophrenia, after termination of a 
temporary total hospitalization rating.  A November 1975 VA 
psychiatric examination noted that he was attending a 
community college.  Paranoid schizophrenia in partial 
remission was diagnosed.  A December 1975 rating decision 
increased the evaluation for paranoid schizophrenia from 10 
percent to 50 percent.  

On November 1977 VA psychiatric examination, appellant 
reported that he had been employed as a postal service clerk 
since June of that year.  His complaints included severe 
tension, irritability, and depression; persecutory feelings; 
agitation; and difficulty restraining violent urges.  He 
lived with a girlfriend.  He reported no other social 
contacts or activities.  Clinically, he was well-oriented and 
cognitive functions, including memory, were essentially 
intact, although insight was poor and judgment was 
compromised under stress.  Affect was very flat and 
constricted; mood was irritable, depressed, and hostile; and 
speech was pressured and rambling.  No disturbances of mental 
stream or perception were apparent, although strong paranoid 
persecutory preoccupations were expressed.  December 1979 and 
October 1983 VA psychiatric examinations reports contained 
essentially similar clinical findings as those reported on 
said November 1977 VA psychiatric examination.  

VA clinical records indicate that in July 1989, appellant 
reported being employed as a postal worker, satisfactorily 
married, and active at home.  It was noted that his last 
psychiatric hospitalization was in 1977.  His anxiety attacks 
were noted as effectively treated with medication and 
support; and depressive episodes were described as in 
remission,  In the early 1990's, it was noted that he managed 
his life, home, and work adequately and did not have 
hypersomnia or anxiety.  In 1992, narcolepsy was diagnosed.  
It should be pointed out that the only psychiatric disability 
for which service connection is currently in effect is 
schizophrenia; and that conditions for which service 
connection is not in effect may not be considered in 
evaluating the severity of a service-connected disability, to 
the extent such symptomatology may reasonably be 
differentiable.  A February 1993 clinical note indicated that 
a GAF scale score of 75 was assigned.  In September 1993, it 
was indicated that after transfer to another post office, 
personal relationships at work were not smooth and that he 
was anxious and apprehensive.  In October 1994, work and 
family life were described as fully functional.  A December 
1994 rating decision confirmed a 50 percent evaluation for 
paranoid schizophrenia. 

During an April 1995 RO hearing, appellant testified that 
although he had been employed as a postal employee for more 
than two decades, he had had difficulties including arguments 
with supervisors and co-employees.  Other witnesses testified 
as to appellant's temper and anxiety.  Lay statements 
submitted at that hearing concerned appellant's temper as it 
affected work and home life.  

VA clinical records indicate that in December 1994, a GAF 
scale score of 75 was assigned.  In April 1995, appellant 
complained of family and work stresses and being easily 
angered.  In June 1995, it was noted that although there was 
some aggravation at work, he had succeeded in controlling his 
temper. 

With respect to the period subsequent to November 7, 1996, VA 
clinical records reveal that in March 1997, a GAF scale score 
of 75 was assigned.  On April 1997 VA psychiatric 
examination, appellant reported that he had been employed as 
a postal service clerk for two decades.  He reported a lot of 
absenteeism from work, difficulty driving at night, and a 
history of narcolepsy.  He lived with his second wife and his 
son.  His last psychiatric hospitalization was in the 1970's.  
His complaints included difficulty socializing with people 
and memory problems.  He tried to stay by himself.  He stated 
that he attended church and participated in some 
organizations; that he was a veterans club member; and that 
he went out to dinner occasionally with his wife and son.  
Clinically, he was alert and well-oriented.  Speech had 
normal rate and volume.  Psychomotor agitation was apparent 
with flattened affect and depressed mood.  
Memory/intelligence were average.  Concentration was poor.  
Auditory/visual hallucinations were denied.  Paranoia was 
apparent.  He was not tangential or circumstantial.  Insight 
was fair and judgment was good.  Paranoid schizophrenia was 
diagnosed.  Significantly, a GAF scale score of 65 to 70 was 
assigned.  

On October 1998 VA psychiatric examination appellant reported 
that he was currently employed as a postal worker.  He 
complained of having conflicts with co-workers because they 
worked too slowly or took breaks; that he had a fight with a 
co-worker two weeks ago; and that he had verbal arguments 
approximately every week or two.  Additionally, he had 
similar arguments at home.  He reported feeling very 
depressed and angry, and complained of his narcoleptic 
condition.  He had problems with chronic tardiness at work, 
stress intolerance, and difficulty with temper control and 
concentration.  Appellant was reportedly socially isolated, 
apart from his family and membership with a veterans 
organization and a fraternal organization, in which he 
attended meetings approximately once a month.  It was noted 
that his social relationships were characterized by a high 
degree of conflict.  Clinically, he appeared overtly neat, 
cooperative, and apprehensive.  Mood was anxious and 
irritable with blunted affect.  Speech was pressured.  
Hallucinations were denied and thought processes were 
coherent.  Thought content pertained to conflict and feelings 
that people were against him.  Orientation was intact.  He 
could recall only 1 out of 3 items after 5 minutes, name only 
3 out of 5 presidents, and could not perform serial sevens, 
which was noted indicated concentration impairment.  He was 
able to abstract.  It was noted that when angered, he had at 
least moderate impulse control problems.  Insight was 
minimal.  Paranoid schizophrenia was diagnosed with a GAF 
scale score of 52 assigned.  The examiner remarked that 
although appellant had been able to maintain work, family, 
and social organizations relationships, "on closer 
examination, the quality of these relationships, both to his 
wife, to his son, to his co-workers are at least moderately 
and probably more seriously impaired, making maintenance of 
them quite difficult."  

A February 1999 private psychologist's written statement 
noted that in 1993-1994, appellant had been treated for 
stress related to child rearing.  

In a March 1999 written statement, a clergyman reported that 
for the past five years, he had provided counseling to 
appellant and his family relating to appellant's anger 
control difficulties and stress level.  

A July 1999 VA clinical record indicated that appellant had 
been diagnosed with schizoaffective disorder and, since 1990, 
narcolepsy and adult attention deficit disorder; and that his 
condition had worsened during the past four months.   

On November 1999 VA psychiatric examination (conducted by the 
same examiner who conducted the aforementioned October 1998 
VA psychiatric examination), appellant reported that he had, 
with difficulty, retained employment as a postal worker.  He 
complained of intense, poorly-controlled anger, feelings that 
neighbors and co-workers were against him, frequent 
arguments, and depressed mood.  He reported having had to use 
all his sick leave and 160 hours of leave without pay that 
year.  It was reported that his irritability had interfered 
with relations with his peers and supervisors, that he had no 
friends, and that his frequent temper outbursts and 
occasional violence had created significant problems for 
himself and his family.  Clinically, he appeared appropriate 
and cooperative.  Mood was depressed, anxious, and irritable.  
Speech was normal.  Hallucinations were denied and thought 
processes were organized, but with a paranoid aspect.  
Orientation was intact.  He could recall only 2 out of 3 
items.  Long-term memory was intact and concentration was 
functional.  Judgment, impulse control, and insight were 
impaired.  Lack of anger control was noted.  Paranoid 
schizophrenia was diagnosed with a GAF scale score of 47 
assigned.  

VA clinical records indicate that in March 2000, appellant 
complained of anger control problems at work and with his 
son.  Depressive disorder (with irritability, anger 
outbursts, and excessive worry) and history of paranoid 
schizophrenia were diagnosed and a GAF scale score of 51 was 
assigned.  

In a January 2001 Notice of Determination by a State 
Department of Labor agency, appellant was determined eligible 
for unemployment insurance benefits after being suspended 
without pay for allegedly fighting on the job.  It was noted 
that there was no evidence provided to show that he 
participated in "this provoked attack by two co-workers."  
A March 2001 employment record indicated that he had been 
suspended from work for 14 days for kicking a co-worker in 
the ankle in December 2000.  

On June 2001 VA psychiatric examination, appellant's 
complaints included depressed mood, poor sleep, occasional 
hearing voices, and paranoia.  It was noted that in December, 
he had been fired from work for kicking a co-worker, but that 
his union had gotten the job back for him.  It was noted that 
other than his wife and son, he had very few friends or 
relatives with whom he was close to.  He stated that he 
visited his mother occasionally.  Clinically, he was dressed 
casually and appeared disheveled.  He was cooperative and 
mood was neutral.  Affect was blunted.  Speech was soft, 
thought processes/content were normal, and there were no 
perceptual problems.  He was correctly oriented.  He could 
recall 2 out of 3 items and was able to perform serial 
sevens.  Judgment and insight were fair, and impulse control 
was below average.  It was noted that recent stressful life 
events included job problems; that he was isolated and did 
not socialize; that he occasionally visited a friend or his 
mother; that he was having problems with his son; and that he 
stated that he got along fairly well with his wife.  Paranoid 
schizophrenia was diagnosed with a GAF scale score of 55 
assigned.  

A VA clinical record indicated that in July 2001, appellant 
complained of depression.  A December 2001 private 
physician's statement indicated that appellant was receiving 
treatment for anxiety.  

The evidentiary record reveals that the GAF Scale scores 
assigned appellant prior to November 7, 1996 were primarily 
75, not indicative of a severe degree of psychiatric 
impairment.  Additionally, the clinical records indicated 
that he maintained employment as a long-standing postal 
employee and functioned rather adequately in family and work 
concerns, even though he had anxiety, irritability, 
persecutory feelings, and some anger control impairment.  
However, the GAF Scale scores assigned appellant on and 
subsequent to November 7, 1996 fluctuated.  Although on April 
1997 VA psychiatric examination, a GAF score of 65 to 70 was 
assigned, on subsequent October 1998, November 1999, and June 
2001 VA psychiatric examinations the GAF scores assigned were 
52, 47, and 55.  A March 2000 clinical record also included a 
GAF score of 51.  Additionally, significant anger control 
problems at work as well as at home were described.  With 
resolution of all reasonable doubt in appellant's favor, the 
Board finds that these GAF scores as well as the other 
clinical findings are more nearly indicative of a severe 
level of psychiatric impairment.  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995), wherein the Court explained that 
"GAF is a scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness....[']  A 55-60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"

Thus, the clinical evidence reveals that the appellant's 
psychiatric symptomatology was productive of no more than 
considerable, not severe social and industrial impairment 
prior to November 7, 1996, as indicated by the GAF scores 
assigned and other clinical findings.  It is therefore the 
Board's opinion that prior to November 7, 1996, this 
considerable, not severe, degree of severity warranted no 
more than the 50 percent rating assigned, because a 70 
percent rating required severe psychiatric impairment.  In 
short, severe social and industrial inadaptability was not 
shown or more nearly approximated prior to November 7, 1996.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Again, the GAF scores do 
indicate that appellant's psychiatric social and industrial 
impairment is more nearly severe, during the period 
subsequent to November 7, 1996.  Thus, with resolution of 
reasonable doubt in appellant's favor, it is the Board's 
opinion that for the period on and subsequent to November 7, 
1996, appellant's psychiatric disability is more nearly 
reflective of a 70 percent rating, because the psychiatric 
impairment more nearly approximates a severe degree or 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood.  It is reiterated that during 
this period in question, his psychiatric symptomatology, such 
as impaired impulse control, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships, has affected industrial and 
social functioning to a rather severe degree.  See, e.g., the 
aforecited 1999 clergyman's written statement and January and 
March 2001 unemployment insurance and employment records.  

It is noted that the November 7, 1996 date is picked as it is 
most favorable to the veteran.  It is the date of change of 
the rating criteria.  Actually, for some months after this 
date it could be argued that no more than the 50 percent 
rating was warranted.  There is, in early to mid 1997 some 
evidence of deterioration in the veteran's condition, which 
is clearly worse in 1998.  In order to consider every benefit 
to the veteran, the date of the change of the regulation is 
used as the date of the increase.  For the reasons stated 
above, the 70 percent rating is clearly not warranted prior 
to that date.

Moreover, a 100 percent rating would not be appropriate under 
the old or amended criteria for the period in question, since 
it does not appear that appellant has active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability; or total occupational and social impairment, 
due to such symptoms as gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, memory 
loss for names of close relatives, own occupation, or own 
name.  Furthermore, the clinical records indicate that during 
most of this period in question, appellant was able to 
maintain employment as a postal employee, and that he was 
correctly oriented without active hallucinations or other 
severe perceptual dysfunction.  

Thus, for the aforestated reasons, the Board concludes that 
an evaluation in excess of 50 percent for appellant's 
psychiatric disability prior to November 7, 1996 is not 
warranted.  However, it is at least as likely as not that 
under the amended criteria during the period on and 
subsequent to November 7, 1996, his psychiatric disability 
more nearly approximated the criteria for a 70 percent 
rating.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presented or 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation, 
for the aforestated reasons.  38 C.F.R. § 3.321(b)(1).  



ORDER

An increased evaluation in excess of 50 percent for paranoid 
schizophrenia for the period prior to November 7, 1996 is 
denied.  To this extent, the appeal is disallowed.  

An evaluation of 70 percent, but no more, for paranoid 
schizophrenia for the period on and subsequent to November 7, 
1996 is granted, subject to the applicable regulatory 
provisions governing payment of monetary awards.  To this 
extent, the appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

